UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Transition Period from to Commission File No. 000-28333 COASTAL BANKING COMPANY, INC. (Exact name of registrant as specified in its charter) South Carolina 58-2455445 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 36 Sea Island Parkway Beaufort, SC 29907 (Address of principal executive offices, including zip code) (843) 522-1228 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,597,207 shares of common stock, $.01 par value, were issued and outstanding on May 10, 2012. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 3 Consolidated Statements of Operations– Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss) – Three Months Ended March 31, 2012 and 2011 5 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosure About Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 41 2 PART 1.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Coastal Banking Company Consolidated Balance Sheets March 31, 2012 and December 31, 2011 March 31, December 31, (unaudited) (audited) Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Restricted equity securities, at cost Loans held for sale, at fair value Loans, net of unearned income Less allowance for loan losses Loans, net Premises and equipment, net Cash surrender value of life insurance Intangible assets Other real estate owned Loan sales receivable Other assets Total assets $ $ Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase –– Other borrowings Junior subordinated debentures Other liabilities Total liabilities Commitments and contingencies Shareholders’ Equity: Preferred stock, par value $.01; 10,000,000 shares authorized; 9,950 shares issued and outstanding at March 31, 2012 and December 31, 2011 Common stock, par value $.01; 10,000,000 shares authorized; 2,595,207 shares issued and outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Coastal Banking Company Consolidated Statements of Operations For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Interest income: Interest and fees on loans $ $ Interest on taxable securities Interest on nontaxable securities Interest on deposits in other banks Interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on junior subordinated debentures Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Other service charges, commissions and fees SBA loan income Mortgage banking income Gain on sale of securities available for sale –– Income from investment in life insurance contracts Other income Total other income Noninterest expenses: Salaries and employee benefits Occupancy and equipment expense Advertising fees Amortization of intangible assets Audit fees Data processing fees Director fees FDIC insurance expense Legal and other professional fees OCC examination fees Other real estate expenses Other operating Total other expenses Income before income taxes Income tax expense Net income $ $ Preferred stock dividends Net income (loss) available to common shareholders $ $ ) Basic and diluted earnings (loss) per share available to common shareholders $ $ ) See accompanying notes to unaudited consolidated financial statements. 4 Coastal Banking Company Consolidated Statements of Comprehensive Income (Loss) For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Net income $ $ Other comprehensive loss, net of tax: Net unrealized holding losses arising during period, net of tax benefit of $18,719 and $63,646 ) ) Reclassification adjustment for gains included in net income, net of tax of $47,946 ) –– Total other comprehensive loss ) ) Comprehensive income (loss) $ $ ) See accompanying notes to unaudited consolidated financial statements. 5 Coastal Banking Company Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion Amortization of intangible assets Stock-based compensation expense Provision for loan losses Gain on sale of securities available for sale ) — Net decrease in loan sales receivable Write downs and losses on sale of other real estate owned Proceeds from sales of other real estate owned Increase in cash value of life insurance ) ) Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale Net decrease in interest receivable Net increase in interest payable SBA loan income ) ) Mortgage banking income ) ) Net other operating activities Net cash provided by operating activities Cash flows from investing activities: Net increase in interest-bearing deposits in banks ) ) Net (increase) decrease in federal funds sold ) Proceeds from maturities of securities available for sale Proceeds from sale of securities available for sale — Net change in restricted equity securities ) Net decrease in loans Purchase of premises and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net increase (decrease) in deposits ) Net decrease in securities sold under agreements to repurchase ) — Proceeds from other borrowings — Repayment of other borrowings ) ) Net cash used in financing activities ) ) Net increase in cash and due from banks Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $ Cash paid during the year for income taxes $ $ Noncash Transactions: Principal balances of loans transferred to other real estate owned $ $ See accompanying notes to unaudited consolidated financial statements. 6 Notes to Consolidated Financial Statements – March 31, 2012 and 2011 (Unaudited) and December 31, 2011 Note 1 - Basis of Presentation Coastal Banking Company,Inc. (the “Company”) is organized under the laws of the State of South Carolina for the purpose of operating as a bank holding company for CBC National Bank (the “Bank”). The Bank commenced business on May10, 2000 as Lowcountry National Bank. The Company acquired First National Bank of Nassau County, which began its operations in 1999, through its merger with First Capital Bank Holding Corporation (“First Capital”) on October1, 2005. On October27, 2006, the Company acquired the Meigs, Georgia office of the Bank through merger of Cairo Banking Co. with and into the Bank. On August10, 2008, Lowcountry National Bank and First National Bank of Nassau County merged into one charter. Immediately after the merger, the name of the surviving bank was changed to CBC National Bank and the main office relocated to 1891 South 14th Street, Fernandina Beach, Nassau County, Florida. The Bank’s branches did business under the trade names “Lowcountry National Bank,” “First National Bank of Nassau County,” and “The Georgia Bank” in their respective markets.During 2011, the Florida and Georgia Bank branches replaced their local market trade names with CBC National Bank, and the South Carolina branches replaced their local trade name during the first quarter of 2012.The Bank provides full commercial banking services to customers throughout Beaufort County, South Carolina; Nassau County, Florida; and Thomas County, Georgia and is subject to regulation by the Office of the Comptroller of the Currency (the “OCC”) and the Federal Deposit Insurance Corporation (the “FDIC”).The Company is subject to regulation by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). The Bank also has loan production offices in Savannah, Georgia and Jacksonville, Florida, as well as a residential mortgage banking division headquartered in Atlanta, Georgia. The mortgage banking division operates thirteen retail residential loan production offices in California, Connecticut, Florida, Georgia, Kansas, Maryland, New Jersey, New York, and Ohio. The Company also has an investment in Coastal Banking Company Statutory Trust I (“Trust I”) and Coastal Banking Company Statutory Trust II (“Trust II”). Both trusts are special purpose subsidiaries organized for the sole purpose of issuing trust preferred securities. The consolidated financial statements include the accounts of the Company and the Bank.All intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they omit disclosures which would substantially duplicate those contained in the Annual Report on Form 10-K for the year ended December 31, 2011.The financial statements as of March 31, 2012 and for the interim periods ended March 31, 2012 and 2011 are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.The financial information as of December 31, 2011 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in the Company’s 2011 annual report to shareholders on Form 10-K as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect the amounts of assets and liabilities and changes therein.Actual results could differ from those estimates. Accounting Policies Recently Adopted ASC Topic 310 “Receivables.” New authoritative accounting guidance under ASC Topic 310, “Receivables,” amended prior guidance to provide a greater level of disaggregated information about the credit quality of loans and leases and the Allowance for Loan and Lease Losses (the “Allowance”). The new authoritative guidance also requires additional disclosures related to credit quality indicators, past due information, and information related to loans modified in a troubled debt restructuring. The new authoritative guidance amends only the disclosure requirements for loans and leases and the allowance. The Company adopted the period end disclosures provisions of the new authoritative guidance under ASC Topic 310 in the reporting period ending December31, 2010. Adoption of the new guidance did not have an impact on the Company’s statements of income and financial condition. The Company adopted the disclosures provisions of the new authoritative guidance about activity that occurs during a reporting period on January1, 2011; the adoption did not have an impact on the Company’s statements of income and financial condition. The Company adopted the disclosures provisions related to loans modified in a troubled debt restructuring on July1, 2011; the adoption did not have an impact on the Company’s statements of income and financial condition. 7 ASC Topic 310 “Receivables,” Subtopic 310-40 “Troubled Debt Restructurings by Creditors.” New authoritative accounting guidance under Subtopic 310-40, “Receivables — Troubled Debt Restructurings by Creditors” amended prior guidance to provide assistance in determining whether a modification of the terms of a receivable meets the definition of a troubled debt restructuring. The new authoritative guidance provides clarification for evaluating whether a concession has been granted and whether a debtor is experiencing financial difficulties. The new authoritative guidance was effective for the reporting periods beginning after June15, 2011 and was applied retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption. The Company adopted this new guidance on July1, 2011 and it did not have an impact on the Company’s statements of income and financial condition. ASC Topic 820 “Fair Value Measurement.” New authoritative accounting guidance under ASC Topic 820, “Fair Value Measurement” amended prior guidance to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards. The new authoritative guidance clarifies the highest and best use and valuation premise, measuring the fair value of an instrument classified in a reporting entity’s shareholders’ equity, measuring the fair value of financial instruments that are managed within a portfolio, and the application of premiums and discounts in a fair value measurement. The new authoritative guidance also requires additional disclosures about fair value measurements. The Company adopted this new guidance on January1, 2012 and it did not have an impact on the Company’s statements of income and financial condition. ASC Topic 220 “Comprehensive Income.” New authoritative accounting guidance under ASC Topic 220, “Comprehensive Income” amended prior guidance to increase the prominence of items reported in other comprehensive income. The new guidance requires that all changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The new guidance does not change the items that must be reported in other comprehensive income. The Company adopted this new guidance on January1, 2012 and it did not have an impact on the Company’s statements of income and financial condition. Note 2-Regulatory Oversight, Capital Adequacy, Operating Results, Liquidity and Management’s Plans Regulatory Oversight The Bank entered into a formal agreement with the OCC on August 26, 2009 (the “Agreement”) that imposes certain operational and financial directives on the Bank.The specific directives of the Agreement address the credit risk in the Bank’s loan portfolio, action required to protect the Bank’s interest in criticized assets, adherence to the Bank’s written profit plan to improve and sustain earnings, limitations on the maximum allowable level of brokered deposits, excluding reciprocal CDARS deposits, and the establishment of a board level Compliance Committee to monitor the Bank’s adherence to the Agreement. Additionally, in response to a request by the Federal Reserve Bank of Richmond, the Board of Directors of Coastal Banking Company, Inc. adopted a resolution on January 27, 2010.This resolution required that the Company obtain prior approval of the Federal Reserve Board before incurring additional debt, purchasing or redeeming its capital stock, or declaring or paying cash dividends to common shareholders.The resolution also required that the Company provide the Federal Reserve Bank with prior notification before using its cash assets for purposes other than investments in obligations or equity of the Bank, investments in short-term, liquid assets, or payment of normal and customary expenses, including regularly scheduled interest payments on existing debt. On November 17, 2010 the Company entered into a Memorandum of Understanding (“MOU”), an informal enforcement action, with the Federal Reserve Bank of Richmond in lieu of the board resolution described above.The terms of the MOU are substantially similar to the terms of the Board Resolution.Generally, the MOU requires the Company to obtain prior approval of the Federal Reserve Bank before incurring additional debt, purchasing or redeeming its capital stock, or declaring or paying cash dividends on its securities, including dividends on its common stock and TARP preferred stock, and interest on its trust preferred securities.Additionally, the MOU requires the Company to comply with banking regulations that prohibit certain indemnification and severance payments and that require prior approval of any appointment of any new directors or the hiring or change in position of any senior executive officers of the Company.The MOU also requires the submission of quarterly progress reports. As a result of the Agreement, and the MOU, the Bank and the Company are now operating under heightened regulatory scrutiny and monitoring.Management has taken aggressive steps to address the components of the Agreement and has frequent contact with the OCC as we work to improve our financial condition and comply with all regulatory directives.Monitoring of our progress by our regulators is much more frequent and includes interim on-site visits as well as ongoing telephone consultations.Management recognizes that failure to adequately address the Agreement and the MOU could result in additional actions by the banking regulators with the potential for more severe operating restrictions and oversight requirements, including, but not limited to, the issuance of a consent order and civil money penalties. 8 Capital Adequacy As of March 31, 2012, the Bank exceeded all of the regulatory capital ratio levels to be categorized as “well capitalized.”In light of current market conditions and the Bank’s current risk profile, the Bank has determined that it must achieve and maintain a minimum ratio of total capital to risk-weighted assets of 12% and a minimum leverage ratio of 8% to be considered well capitalized under these market conditions.The Bank exceeded these internal capital ratios as well. Key to our efforts to maintain existing capital adequacy was the need for the Bank to return to profitability through a continued focus on increasing core earnings and decreasing the levels of adversely classified and nonperforming assets. Management has pursued a number of strategic alternatives to improve the core earnings of the Bank and to reduce the level of classified assets. Current market conditions for banking institutions, the overall uncertainty in financial markets and the Bank’s high level of nonperforming assets are potential barriers to the success of these strategies. If current adverse market factors continue for a prolonged period of time, new adverse market factors emerge, and/or the Bank is unable to successfully execute its plans or adequately address regulatory concerns in a sufficient and timely manner, it could have a material adverse effect on the Bank’s business, results of operations and financial position. Operating Results The Company recorded net income of $300,000 for the three months ended March 31, 2012 compared to net income of $15,000 for the three months ended March 31, 2011.The increase in current year net income is a result of higher mortgage banking income, partially offset by higher direct mortgage costs, including salaries and benefits and advertising costs.During both periods, we experienced excessive levels of nonperforming assets, which caused the Company to record increased carrying costs on foreclosed properties and losses on the sale of foreclosed properties. Carrying costs on foreclosed assets are expected to remain elevated throughout 2012 as the Company continues to liquidate these nonperforming assets. Management has implemented a number of actions in an effort to improve earnings, including continued emphasis on non-interest income from mortgage banking and small business lending activity, significant reductions to the cost of interest bearing liabilities and strict controls over other operating expenses.These actions have been effective in improving core earnings in 2011 and 2012; however, asset quality charges throughout the period continued to negatively impact earnings.Management will continue to focus on asset quality levels as concerns remain that the existing negative economic conditions may worsen, resulting in continued losses that will hinder our ability to return to profitability and further erode capital levels. Liquidity Management monitors liquidity on a daily basis and forecasts liquidity needs over a 90 day horizon in order to anticipate and provide for future needs.We also utilize a comprehensive contingency funding policy that uses several key liquidity ratios or metrics to define different stages of the Company’s overall liquidity position.This policy defines actions or strategies that are employed based on the liquidity position of the Company to reduce the risk of a future liquidity shortfall. The primary sources of liquidity are cash and cash equivalents, deposits, scheduled repayments of loans, unpledged investment securities, available borrowing facilities and proceeds from loan sales receivable.Within deposits we utilize retail deposits from our branch locations, a modest level of brokered deposits, CDARS reciprocal deposits and deposits from other insured depository institutions.The Agreement requires that our brokered deposits, excluding reciprocal CDARs, not exceed 10% of our total deposits, which is consistent with our existing internal liquidity policy.As a result of our existing internal liquidity policy, we have been and anticipate continuing to be in compliance with the brokered deposit limitation provision of the Agreement.Although the FDIC Call Report defines CDARS reciprocal deposits as brokered deposits, CDARS reciprocal deposits are excluded from the brokered deposit limitation provision in the Agreement.At March 31, 2012 we have the capacity to raise up to an additional $10,064,000 in brokered deposits, if needed, and continue to remain in compliance with the 10% limitation in the Agreement.Our borrowing facilities include collateralized repurchase agreements and unsecured federal funds lines with correspondent banks, as well as borrowing agreements with the Federal Home Loan Bank of Atlanta and the Federal Reserve Bank collateralized by pledged loans and securities. As of March 31, 2012, the Company had $172.3 million in total borrowing capacity, of which we had utilized $56.3 million or 32.7%, leaving remaining available liquidity of $116 million.Additionally, loans available for sale are considered by management as a key source of liquidity as a result of the speed with which these loans are sold and settled for cash.Management expects that, on average, loans originated for sale will be sold and converted to cash within 18 to 20 business days after the loan is originated.The balance of loans available for sale averaged just over $133 million during the first three months of 2012.Accordingly, in the event of a liquidity crisis, we anticipate having the ability to slow or stop loan origination activity to allow the loans available for sale to convert into cash. Based on current and expected liquidity needs and sources, management expects the Company to be able to meet all obligations as they become due. 9 Note 3 – Earnings (losses) Per Share The following table sets forth the computation of basic and diluted earnings (losses) per share for the three months ended March 31. For the three months ended March31, Net income $ $ Preferred stock dividends ) ) Net income (loss) available to common shareholders $ $ ) Weighted average common shares Effect of dilutive securities –– Diluted average common shares Earnings (losses) per common share $ $ ) Diluted earnings (losses) per common share $ $ ) Note 4 – Investment Securities Investment securities are as follows: March31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale State and municipal securities $ $ $ — $ Mortgage-backed securities ) $ $ $ ) $ December31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale State and municipal securities $ $ $ — $ Mortgage-backed securities ) $ $ $ ) $ The following table shows gross unrealized losses and fair value of securities, aggregated by category and length of time that the securities have been in a continuous unrealized loss position, at March31, 2012. Investment securities available for sale: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed securities $ — $ — $ $ ) $ $ ) Total $ — $ — $ $ ) $ $ ) As of March 31, 2012, two individual securities available for sale were in a continuous loss position for twelve months or more. The Company has reviewed these investment securities in accordance with its accounting policy for other than temporary impairment and believes, based on industry analyst reports and credit ratings, that the deterioration in value, as of March 31, 2012, was attributable to changes in market interest rates, and not due to the specific credit quality of the issuer. The unrealized loss is considered temporary because the security issuer carries an acceptable credit profile and the repayment sources of principal and interest are backed by the full faith and credit of the U.S. Government. The Company has the ability and intent to hold this security until such time as the value recovers or the security matures. 10 The following table shows gross unrealized losses and fair value of securities, aggregated by category and length of time that the securities have been in a continuous unrealized loss position, at December31, 2011. Investment securities available for sale: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed securities $ $ ) $ $ ) $ $ ) Total $ $ ) $ $ ) $ $ ) As of December 31, 2011, one individual security available for sale was in a continuous loss position for twelve months or more. The Company has reviewed this investment security in accordance with its accounting policy for other than temporary impairment and believes, based on industry analyst reports and credit ratings, that the deterioration in value, as of December 31, 2011, was attributable to changes in market interest rates, and not due to the specific credit quality of the issuer. The unrealized loss is considered temporary because the security issuer carries an acceptable credit profile and the repayment sources of principal and interest are backed by the full faith and credit of the U.S. Government. The Company has the ability and intent to hold this security until such time as the value recovers or the security matures. In addition, as of December 31, 2011 we recorded an other-than-temporary impairment loss on one municipal security that was in a continuous loss position for over twelve months.The deterioration was due to the specific credit quality of the issuer, and management sold the security during the first quarter of 2012.Because the security’s amortized cost was reduced to equal its fair value at December 31, 2011, it was not included in the unrealized loss table above. The amortized cost and estimated fair value of investment securities at March31, 2012, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Available for sale Due from five to ten years $ $ Due after ten years Mortgage-backed securities $ $ Securities were pledged to secure public deposits and Federal Home Loan Bank borrowings with an amortized cost and fair value of $9,313,000 and $9,889,000, respectively, as of March 31, 2012 and $9,147,000 and $9,722,000, respectively, as of December 31, 2011.Pledged securities may not be sold without first pledging replacement securities and obtaining consent of the party to whom the securities are pledged. Securities were sold under agreement to repurchase with an amortized cost and fair value of $9,433,000 and $9,640,000, respectively, as of December 31, 2011.No securities were sold under agreement to repurchase as of March 31, 2012. Gains and losses on sales of securities available for sale consist of the following: For the Three Months Ended March31, Gross gains on sales of securities $ $ — Gross losses on sales of securities ) — Net realized gains on sales of securities available for sale $ $ — 11 Note 5 — Loans and allowance for loan losses The composition of loans is summarized as follows: March 31, December 31, Commercial and financial $ $ Real estate – construction, commercial Real estate – construction, residential Real estate – mortgage, commercial Real estate – mortgage, residential Consumer installment loans Other Gross loans Less: Allowance for loan losses Net loans $ $ The Bank grants loans and extensions of credit to individuals and a variety of businesses and corporations located in its general trade areas of Beaufort County, South Carolina, Nassau County, Florida and Thomas County, Georgia. Although the Bank has a diversified loan portfolio, a substantial portion of the loan portfolio is collateralized by improved and unimproved real estate and is dependent upon the real estate market. A loan is considered impaired, in accordance with the impairment accounting guidance (FASB ASC 310-10-35-16), when, based on current information and events, it is probable that the Company will be unable to collect all amounts due from the borrower in accordance with the contractual terms of the loan.Additionally, recent FASB guidance requires that by definition, all loans classified as troubled debt restructurings must also be classified as impaired.In cases where management believes a restructured loan will return all amounts due under the restructured loan terms, and those terms do not include the loss of any portion of the original principal balance, restructured loans are not internally classified, monitored or managed as impaired loans.Accordingly, GAAP reporting requirements result in a higher level of loans classified as impaired than are considered as impaired by management.Impaired loans as defined by GAAP are summarized as follows: March 31, 2012 (In thousands) Recorded Investment Unpaid Principal Balance Recorded Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial, financial & agricultural $ $ $
